DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-9, 11-23, 25-28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hayes US 2003/0141987 hereinafter referred to as Hayes.
In regards to claim 1, Hayes teaches:
"A controlled device, comprising: a receiver for receiving communications from a remotely located controlling device"
	Hayes Figure 21 and paragraph [0097] the aforementioned remote control 10' may be provided as an application that resides partly or totally on the portable display device 220 and/or the personal computer 222 whereby the portable display device 220 can be used to interact with the remote control 10' to allow the user to conveniently control consumer entertainment or home automation devices 226.  Personal computer 222 is interpreted as a controlled device and portable display device is interpreted as a controlling device.  This is appropriate because the inputs from the user, i.e. commands to control the operation, occur on the portable display device 220.  For example, the responses to the processes illustrated in Figure 23-28 occur at the portable display device.  The functionality that may reside on the personal computer can then only be accessed by the inputs of the user at the portable display device 220.
	"a processing device coupled to the receiver"
	Hayes Figure 21 teaches computer 222 which necessarily has a processor.
"and a memory storing executable instructions, wherein the instructions, when executed by the processing device cause the controlled device” 
Hayes Figure 21 teaches personal computer 222 which necessarily has the memory as claimed by virtue of being a computer.
“to: automatically progress through a setup procedure comprising a first plurality of setup procedure steps, each one of the first plurality of setup procedure steps being associated with a different one of a plurality of command code sets, in response to each of a plurality of communications received via use of the receiver from the controlling device" 
	Hayes Figures 23-28 teach automatically progressing through a setup procedures.  Hayes teaches in Figure 25 and paragraph [0101] to test possible device function codes, the setup wizard 200 first loads or provides access to one or more sets of function codes for the specified device and brand (in the case where multiple sets exist) that are within local memory.  The procedures illustrated in Figure 25 are all associated with a specific code set.  Hayes teaches in paragraph [0102] In the case where the intended target device does not respond to a transmitted command as expected, the user can elect to try one or more function codes from a further function code set.  In this case when the procedure is repeated for a different code set, the procedures of Figure 25 will be associated with a different one of the plurality of available code sets.  Hayes paragraph [0101]-[0102] disclose the process whereby the user inputs answers to yes/no questions and tests various functions on the devices.  Therefore, these procedures are performed automatically ... in response to each of a plurality of communications received from the controlling device.
	"and use at least one of the plurality of communications received from the controlling device to identify a one of the plurality of command codes set as a command code set to be provisioned to the controlling device for use by the controlling device to control operational functions of a target device"
Hayes Figures 23-28 and paragraph [0098] to set up the remote control 10' to match the device(s) to be controlled, a graphical user interface setup wizard 200 may be provided. As illustrated in FIGS. 23-28, the setup wizard 200 may be used to select local device/function codes and/or remote device/function codes to setup the remote control 10' to control the operation of an intended target device.
In regards to claim 3, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the one command code set to be provisioned to the controlling device comprises an infrared command code set”
Hayes paragraph [0097] teaches an application for a remote control 10' may be embodied for use in connection within a portable display device 220 such as a Smart Display, a Microsoft platform formerly known by the development code name "Mira," that includes a means for communicating commands to consumer entertainment or home automation devices 226, e.g., using either RF or IR communication protocols.
In regards to claim 4, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the instructions cause the controlled device to commence automatic progression of the setup procedure in response to a predetermined communication being received via use of the receiver from the controlling device”
Hayes Figures 23-28 are the automatic progression based on the responses from a user using the remote controller 10.  Hayes paragraph [0097] teaches the aforementioned remote control 10' may be provided as an application that resides partly or totally on the portable display device 220 and/or the personal computer 222 whereby the portable display device 220 can be used to interact with the remote control 10' to allow the user to conveniently control consumer entertainment or home automation devices 226.  In the case in which the remote control 10’ resides partly or totally on the computer 222 these limitations are met.  This is a reasonable interpretation because Hayes teaches that the portable display device 220 is the device in which the user interacts to control entertainment or home automation devices.  Therefore, the portable display device 200 is the controlling device.  If all or part of the remote control 10’ is running on the computer 222 it is controlled via interaction of the user with the portable display device 220.  Essentially, the user interacts with the portable display device 220 to control the computer 222 to run the remote control 10’ application.  For example, Hayes teaches in paragraph [0098]-[0099] processes whereby the user makes selection via the graphical user interface displayed on the portable display device. 
In regards to claim 5, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the at least one of the plurality of communications received from the controlling device to identify the one of the plurality of command codes set as the command code set to be provisioned to the controlling device for use by the controlling device to control operational functions of a target device is a predetermined communication”
Hayes Figure 23-28 are all predetermined communications because they are part of the setup wizard which a program that has predetermined functioning, i.e. predetermined screens, questions, prompts etc.  All of these procedures are used to determine which command codes should be provisioned for controlling a target device.
In regards to claim 6, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the predetermined communication comprises a positive response to a question caused to be presented to a user”
Hayes Figure 25.
In regards to claim 11, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the setup procedure comprises a second plurality of setup procedure steps for identifying the plurality of command code sets in response to each of a further plurality of communications received via use of the receiver from the controlling device”
Hayes paragraph [0099] the setup wizard 200 may present to the user a drop down menu list 204 or like GUI interface element by which the user may identify the device type, e.g., television, VCR, DVD, etc., as illustrated in FIG. 24. Once the device type is indicated, the setup wizard 200 may use that information to present to the user a listing of known brands for the selected device type from which the user may select the brand of the intended target device, for example, using the drop down menu list 206 or like GUI element. The brands presented to the user in the drop down menu list 206 may be limited to those brands that are known to have function codes in the local command code library for the selected device type.  The Examiner interprets that the term “second” is a label and does not connote an order of steps.  This is a reasonable interpretation because Applicant’s support for a procedure (Figures 7 and 9) does not have a different one of a command code set associated with the first plurality of steps as required by claim 1.  Therefore, the term “first” is a label as claimed implying “second” is a label as well.
In regards to claim 12, Hayes teaches all the limitations of claim 11 and further teaches:
“wherein the plurality of command code sets are identified as a function of at least a brand for the target device that is specified via use of the second plurality of setup procedure steps”
Hayes paragraph [0099] the setup wizard 200 may present to the user a drop down menu list 204 or like GUI interface element by which the user may identify the device type, e.g., television, VCR, DVD, etc., as illustrated in FIG. 24. Once the device type is indicated, the setup wizard 200 may use that information to present to the user a listing of known brands for the selected device type from which the user may select the brand of the intended target device, for example, using the drop down menu list 206 or like GUI element. The brands presented to the user in the drop down menu list 206 may be limited to those brands that are known to have function codes in the local command code library for the selected device type.  
In regards to claim 13, Hayes teaches all the limitations of claim 11 and further teaches:
“wherein controlled device further comprises a transmitter and the instructions cause the controlled device to transmit to a display device via use of the transmitter communications to cause the display device to display instructional information to a user while automatically progressing through the setup procedure”
Hayes Figure 21 teaches portable display device which displays GUI illustrated in Figure 23-28.
In regards to claim 14, Hayes teaches all the limitations of claim 13 and further teaches:
“wherein the instructional information being displayed by the display device comprises a series of displayed navigable menus”
Hayes Figures 23-28.
In regards to claim 15, Hayes teaches all the limitations of claim 1 and claim 15 contains similar limitations.  Therefore, claim 15 is rejected for similar reasoning as applied to claim 1.
In regards to claim 17, Hayes teaches all the limitations of claim 15 and claim 17 contains similar limitations as in claim 3.  Therefore, claim 17 is rejected for similar reasoning as applied to claim 3.
In regards to claim 18, Hayes teaches all the limitations of claim 15 and claim 18 contains similar limitations as in claim 4.  Therefore, claim 18 is rejected for similar reasoning as applied to claim 3.
In regards to claim 19, Hayes teaches all the limitations of claim 15 and claim 19 contains similar limitations as in claim 5.  Therefore, claim 19 is rejected for similar reasoning as applied to claim 5.
In regards to claim 20, Hayes teaches all the limitations of claim 15 and claim 20 contains similar limitations as in claim 6.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 6.
In regards to claim 25, Hayes teaches all the limitations of claim 15 and claim 25 contains similar limitations as in claim 11.  Therefore, claim 25 is rejected for similar reasoning as applied to claim 11.
In regards to claim 26, Hayes teaches all the limitations of claim 25 and claim 26 contains similar limitations as in claim 12.  Therefore, claim 26 is rejected for similar reasoning as applied to claim 12.
In regards to claim 27, Hayes teaches all the limitations of claim 15 and claim 27 contains similar limitations as in claim 13.  Therefore, claim 27 is rejected for similar reasoning as applied to claim 13.
In regards to claim 28, Hayes teaches all the limitations of claim 15 and claim 28 contains similar limitations as in claim 14.  Therefore, claim 28 is rejected for similar reasoning as applied to claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 2, 7-9, 16, 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes.
In regards to claim 2, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein controlled device comprises a set-top box and the display device comprises a television”
Hayes Figure 16 teaches an embodiment in which the controlled device is a set-top box 302.  It would have been obvious to those of ordinary skill to combine different embodiments that have compatible features in routine ways.  For example, the use of a set-top box (STB) as the controlled device does not provide any unpredictable results as a STB is a conventional method of accessing media content via a content provider(s).  For this reason Hayes teaches a STB in Figure 16 that performs similar functions as the computer 222, i.e. intermediary device for connecting to PSTN or internet. The claimed features would be recognized by those of ordinary skill as a routine implementation of replacing a computer with a dedicated STB.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 7, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the plurality of communications received via use of the receiver from the controlling device comprise commands received from the controlling device transmitted via use of an RF protocol”
Hayes paragraph [0097] teaches the portable display device 220 is adapted to be an extension of a personal computer 222 with which it remains in wireless communication 224.  Hayes paragraph [0051] teaches methods are particularly adapted for use with current consumer appliances which are generally equipped to communicate using infrared (IR) signals.  While Hayes does not explicitly teach which type of wireless communication between the portable display device 220 and computer 222 it would be considered a routine implementation to use either RF or IR communications as Hayes indicates the methods are adapted for these implementations.  Therefore, these features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 8, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the plurality of communications received via use of the receiver from the controlling device comprises commands received from the controlling device transmitted via use of an IR protocol”
Hayes paragraph [0097] teaches the portable display device 220 is adapted to be an extension of a personal computer 222 with which it remains in wireless communication 224.  Hayes paragraph [0051] teaches methods are particularly adapted for use with current consumer appliances which are generally equipped to communicate using infrared (IR) signals.  While Hayes does not explicitly teach which type of wireless communication between the portable display device 220 and computer 222 it would be considered a routine implementation to use either RF or IR communications as Hayes indicates the methods are adapted for these implementations.  Therefore, these features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 9, Hayes teaches all the limitations of claim 1 and further teaches:
“wherein the controlled device comprises a media accessing device”
Hayes Figure 16 teaches an embodiment in which the controlled device is a set-top box 302.  It would have been obvious to those of ordinary skill to combine different embodiments that have compatible features in routine ways.  For example, the use of a set-top box (STB) as the controlled device does not provide any unpredictable results as a STB is a conventional method of accessing media content via a content provider(s).  For this reason Hayes teaches a STB in Figure 16 that performs similar functions as the computer 222, i.e. intermediary device for connecting to PSTN or internet. The claimed features would be recognized by those of ordinary skill as a routine implementation of replacing a computer with a dedicated STB.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 16, Hayes teaches all the limitations of claim 15 and claim 16 contains similar limitations as in claim 2.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 2.
In regards to claim 21, Hayes teaches all the limitations of claim 15 and claim 21 contains similar limitations as in claim 7.  Therefore, claim 21 is rejected for similar reasoning as applied to claim 7.
In regards to claim 22, Hayes teaches all the limitations of claim 15 and claim 22 contains similar limitations as in claim 8.  Therefore, claim 22 is rejected for similar reasoning as applied to claim 8.
In regards to claim 23, Hayes teaches all the limitations of claim 15 and claim 23 contains similar limitations as in claim 9.  Therefore, claim 23 is rejected for similar reasoning as applied to claim 9.
Claim 10 and 24  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayes in view of Rodriguez et al. US 2005/0273817 hereinafter referred to as Rodriguez.
In regards to claim 10, Hayes teaches all the limitations of claim 1 but does not explicitly teach:
“wherein the controlled device comprises a transceiver coupled to the processing device for receiving the executable instructions from a remote server for storage in the memory”
Downloading the program, i.e. receiving the executable instructions from a remote server, would be recognized as a routine implementation by those of ordinary skill.  Along with physical transfer using a disk or some other form of memory, remote download would be considered a routine implementation.  Those of ordinary skill would considers factors such as cost associated with producing physical media as opposed to cost of infrastructure to provide a remote server, as well as user desire and function.  This feature does not provide any unpredictable results as it merely uses a known method (downloading from a server) to provide a known result (device with instruction loaded in memory).  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
For instance Rodriguez teaches delivering consumer service information to a user (title).  Rodriguez paragraph [0026] teaches the present invention may be downloaded as a computer program product, wherein the program instructions may be transferred from a remote computer such as a server 240 to requesting computer system 200.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Hayes in view of Rodriguez to have included the features of “wherein the controlled device comprises a transceiver coupled to the processing device for receiving the executable instructions from a remote server for storage in the memory” because there is a need for a highly consumer available method, system and program for delivering product and service information in a medium that is highly available to consumers and readily deliverable and customizable on demand by the provider of the product or service (Rodriguez [0006]).
In regards to claim 24, Hayes teaches all the limitations of claim 15 and claim 24 contains similar limitations as in claim 10.  Therefore, claim 24 is rejected for similar reasoning as applied to claim 10.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive.
Applicant’s amendments required a reinterpretation of the references and therefore are considered moot.  However, it is noted that Applicant asserts in that one of ordinary skill would consider the computer 222 as the controlling device and the portable display device 220 the controlled device in the instance in which the remote control application resides on the computer 222.  However, the Examiner disagrees with this interpretation.  
In fact, Applicant admits “the portable device 220 is merely an input device for the computer 222 (Remarks filed 3/21/2022 pg. 10)”  Those of ordinary skill would recognize that the input device is the controlling device and the controlled device contains the functionality.  
For example, does a television control a remote control? Or, does a remote control control a television?  A television contains all the functionality and the input interface device, e.g. the remote control, is what is used to control that functionality.  Similarly, does a keyboard control a computer? Or does a computer control a keyboard?  The computer contains all the functionality that is only unlocked by the input interface of the keyboard.  Therefore, as the Applicant admits, the portable display device 220 is merely an input device for the computer 222 and as such would be considered the controlling device by those of ordinary skill as it is used to unlock the features of the remote control application located on the computer 222.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422